Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 3-43 are pending in this application and have been examined in response to application amendment filed on 10/11/2021.
Claims 18-43 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9, 11-14, 16-19, 24, 26-29, 31-32, 37, 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable  by Horvitz et al. (Horvitz, US 2007/0288932 A1) in view of Kidron et al. (Kidron, US 2016/0124592 A1).

As to INDEPENDENT claim 1, Horvitz discloses an electronic device, comprising: a display; one or more processors; a memory (fig.23; a computer system is disclosed); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a plurality of alerts (fig.13, “182”; notifications are received); 
in response to receiving the plurality of alerts corresponding to an application ([0161]; alerts from the same application are grouped together): determining whether the plurality of alerts meet a grouping criteria, wherein the grouping criteria includes a criterion that is met when the plurality of alerts are received within a predetermined time period ([0180]; notifications are grouped together by the likes of priorities and deferral times, wherein low priority notifications that are within the max deferral time of high priority notifications are presented together); 
in accordance with a determination that the plurality of alerts meet the grouping criteria, displaying a grouped notification representing the plurality of alerts corresponding to the application… ([0161], [0180]; a single notification for the group from an application is presented); and 
in accordance with a determination that the plurality of alerts do not meet the grouping criteria: displaying a plurality of notifications representing the plurality of alerts ([0173]-[0177]; some notifications are displayed immediately as defined by the user).  Horvitz does not expressly disclose …and a second criterion that is met when the plurality of alerts are received from a same source; …and a same respective source; …corresponding to the application, including a first alert corresponding to the application and a first source and a second alert corresponding to the application and a second source that is different from the first source.
In the same field of endeavor, Kidron discloses …and a second criterion that is met when the plurality of alerts are received from a same source; …and a same respective source; …corresponding to the application, including a first alert corresponding to the application and a first source and a second alert corresponding to the application and a second source that is different from the first source (fig.5; [0017]; group alerts from the same application are sorted by senders/sources).
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Kidron before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications grouped by senders taught by Kidron with the motivation being to emphasis and place importance of group notifications on senders.

As to claim 3, Horvitz-Kidron discloses wherein the grouping criteria includes a criterion that is met when the plurality of alerts exceeds a numeric threshold of alerts (Horvitz, [0181]; an urgency score is associated with the notifications). 

As to claim 4, Horvitz-Kidron discloses wherein the grouping criteria includes a criterion that is met when the plurality of alerts are associated with the same application (Horvitz, [0161]; email notifications are grouped together). 

As to claim 9, Horvitz-Kidron discloses wherein the plurality of alerts are associated with a plurality of applications, and wherein the plurality of alerts meets the grouping criteria, the one or more programs further including instructions for: displaying a grouped notification representing the plurality of alerts; detecting a fifth contact on the display at a location corresponding to the grouped notification; and in response to detecting the fifth contact, displaying a list of notifications representing the plurality of alerts, wherein the plurality of alerts comprise at least a first alert and a second alert (Horvitz, [0180], [0218]; by selecting a grouped notification, the notification is drilled down to reveal further detailed information).

As to claim 11, Horvitz-Kidron discloses the one or more programs further including instructions for: in response to receiving the plurality of alerts, issuing a perceptual output (Horvitz, [0180], an alert notification is perceived). 

As to claim 12, Horvitz-Kidron discloses the one or more programs further including instructions for: in accordance with a determination that the plurality of alerts meets the grouping criteria, issuing a single perceptual output; and in accordance with a determination that the plurality of alerts does not meet the grouping criteria, issuing a plurality of perceptual outputs corresponding to the plurality of alerts (Horvitz, [0174], [0180]; notifications can be pushed to the user as a grouped alert or individual alerts). 

As to claim 13, Horvitz-Kidron discloses the one or more programs further including instructions for: receiving a third alert, wherein the third alert comprises a time-sensitive alert; in response to receiving the third alert, determining that the third alert does not meet the grouping criteria; and in accordance with the determination that the third alert does not meet the grouping criteria, excluding the third alert from being included in the grouped notification representing the plurality of alerts (Horvitz, [0174]; urgent notifications are immediate alerted to the user without being deferred and grouped). 

As to claim 14, Horvitz-Kidron discloses the one or more programs further including instructions for: in accordance with the determination that the third alert does not meet the grouping criteria, displaying a single notification for the third alert (Horvitz, [0174]; urgent notifications are immediate alerted to the user without being deferred and grouped).

As to INDEPENDENT claim 16, see rationale addressed in the rejection of claim 1 above.

As to INDEPENDENT claim 17, see rationale addressed in the rejection of claim 1 above.
As to claim 18, see rationale addressed in the rejection of claim 3 above.
As to claim 19, see rationale addressed in the rejection of claim 4 above.
As to claim 24, see rationale addressed in the rejection of claim 9 above.
As to claim 26, see rationale addressed in the rejection of claim 11 above.
As to claim 27, see rationale addressed in the rejection of claim 12 above.
As to claim 28, see rationale addressed in the rejection of claim 13 above.
As to claim 29, see rationale addressed in the rejection of claim 14 above.
As to claim 31, see rationale addressed in the rejection of claim 3 above.
As to claim 32, see rationale addressed in the rejection of claim 4 above.
As to claim 37, see rationale addressed in the rejection of claim 9 above.
As to claim 39, see rationale addressed in the rejection of claim 11 above.
As to claim 40, see rationale addressed in the rejection of claim 12 above.
As to claim 41, see rationale addressed in the rejection of claim 13 above.
As to claim 42, see rationale addressed in the rejection of claim 14 above.

Claim 5-8, 10, 20-23, 25, 33-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz-Kidron in view of Marra et al. (Marra, US 9,461,833 B1).


As to claim 5, Horvitz-Kidron does not expressly disclose wherein the plurality of alerts comprises a first alert and a second alert that are received from the same source and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, and wherein the first alert comprises first information and the second alert comprises second information, the one or more programs further including instructions for: 
In the same field of endeavor, Marra discloses wherein the plurality of alerts comprises a first alert and a second alert that are received from the same source and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, and wherein the first alert comprises first information and the second alert comprises second information, the one or more programs further including instructions for: detecting a first contact on the display at a location corresponding to the grouped notification; and in response to detecting the first contact, displaying the first information and the second information on the display (fig.3; the source of the notification can be the same depending on the member of the source group).
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Marra before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications taught by Marra with the motivation being to provide a drill down approach in displaying more detailed information.

As to claim 6, the prior art as combined discloses the one or more programs further including instructions for: detecting a second contact on at least one of the first information and the second information on the display; and in response to detecting the second contact, displaying alert content associated with the selected first or second information (Marra, fig.3; a top->down level approach is disclosed). 

As to claim 7, Horvitz-Kidron does not expressly disclose wherein the plurality of alerts comprises a first alert and a second alert that are received from different sources and are associated with the same application, and wherein the first alert and the second alert meet the 
In the same field of endeavor, Marra discloses wherein the plurality of alerts comprises a first alert and a second alert that are received from different sources and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, the one or more programs further including instructions for: detecting a third contact on the display at a location corresponding to the grouped notification; and in response to detecting the third contact, displaying a list of alerts associated with the application, wherein the list of alerts comprises the first alert and the second alert (fig.3; multiple sources are combined to form a coalesced notification). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz-Kidron and Marra before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications taught by Marra with the motivation being to provide a drill down approach in displaying more detailed information.

As to claim 8, the prior art as combined discloses the one or more programs further including instructions for: detecting a fourth contact on at least one of the first alert and the second alert in the list of alerts; and in response to detecting the fourth contact, displaying alert content associated with the selected first or second alert (Marra, fig.3; a top->down level approach is disclosed). 

As to claim 10, Horvitz-Kidron does not expressly discloses detecting a sixth contact selecting at least one of the separate notifications; and in response to detecting the sixth contact, displaying alert content associated with the selected separate notification. 

It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz-Kidron and Marra before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications taught by Marra with the motivation being to provide a drill down approach in displaying more detailed information.

As to claim 20, see rationale addressed in the rejection of claim 5 above.
As to claim 21, see rationale addressed in the rejection of claim 6 above.
As to claim 22, see rationale addressed in the rejection of claim 7 above.
As to claim 23, see rationale addressed in the rejection of claim 8 above.
As to claim 25, see rationale addressed in the rejection of claim 10 above.
As to claim 33, see rationale addressed in the rejection of claim 5 above.
As to claim 34, see rationale addressed in the rejection of claim 6 above.
As to claim 35, see rationale addressed in the rejection of claim 7 above.
As to claim 36, see rationale addressed in the rejection of claim 8 above.
As to claim 38, see rationale addressed in the rejection of claim 10 above.


Claims 15, 30 and 43 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz-Kidron in view of Skole, (US 2014/0279728 A1).

As to claim 15, Horvitz-Kidron does not expressly disclose wherein: the time-sensitive alert comprises at least one of a system alert and an urgent calendar reminder alert.

It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Skole before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include urgent calendar events taught by Skole with the motivation being to provide the user with urgent notifications in the specified categories.

As to claim 30, see rationale addressed in the rejection of claim 15 above.
As to claim 43, see rationale addressed in the rejection of claim 15 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173